



EXHIBIT 10.1


TERMS OF AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


The form of Amended and Restated Change in Control Agreement (the “Agreement”),
filed as Exhibit 10.2 on the Registrant’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2014 contains blanks where the multiple of
the executive’s base amount and the term of continued benefits provided under
the Agreement vary for certain executives. On September 22, 2016, the Registrant
entered into such an Agreement with the executive officers below, providing
continued benefits for the term, and at the multiple of such executive's base
amount, as listed in the following chart:


Executive Officer
Number of Times Base Amount Section (4a)
Term of Continued Benefits Section (4 b & c)
Maria N. Janes
2 times
24 months
Executive Vice President and Controller
 
 
 
 
 
Mary E. Noons
2 times
24 months
Executive Vice President, Retail Lending
 
 








